Case 1:14-cv-00180-TH-KFG Document 41 Filed 07/20/20 Page 1 of 2 PageID #: 482



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

MARCUS FRANK KELLER                              §

VS.                                              §              CIVIL ACTION NO. 1:14-CV-180

DIRECTOR, TDCJ-CID                               §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, Marcus Frank Keller, a prisoner currently confined at the Hughes Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends the petition be dismissed with prejudice as time-barred (docket entry

no. 40).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                              ORDER
       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

       Furthermore, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,
Case 1:14-cv-00180-TH-KFG Document 41 Filed 07/20/20 Page 2 of 2 PageID #: 483



362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of

the movant, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       In this case, petitioner has not shown that the issue would be subject to debate among jurists

of reason. The questions presented are not worthy of encouragement to proceed further. Therefore,

the petitioner has failed to make a sufficient showing to merit the issuance of certificate of

appealability. Accordingly, a certificate of appealability will not be issued.

        SIGNED this the 20 day of July, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
